DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run on sentence and more than 150 words, and includes an implied phrase “The present invention relates to…”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
All dependent claims are objected to because of the following informalities:  They must start with “The” not “An”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “and/or” that is unclear whether it indicates all of the limitations in the claim or only some.  It makes the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel et al. (WO 2015169959 - Hazel).
Hazel discloses an annular barrier 1 to be expanded in an annulus 2 between a well tubular metal structure 3 and an inside wall 5 of a borehole 6 downhole to an expanded condition of the annular barrier providing zone isolation between a first zone 101 and a second zone 102 of the borehole, the annular barrier having an unexpanded condition, and the expanded condition comprising: 
Re claim 1:
a tubular metal part 7 for mounting as part of the well tubular metal structure, 
an expandable metal sleeve 8 surrounding the tubular metal part 7, each end 12, 13 of the expandable metal sleeve 8 being connected with the tubular metal part 7 defining an expandable space 15, the expandable metal sleeve 8 having a first thickness, 
an expansion opening (implicitly disclosed, i.e., page 10:30-33, 15:37-16:1) in the tubular metal part 7 through which fluid enters in order to expand the expandable metal sleeve 8, and 
a valve assembly (sensor device 16 comprising shutter valve11 and shear pin assembly 37) having (i.e., page 14:8-16:16) a first opening (i.e., port F, fig. 9) fluidly connected with the first zone 101 in the expanded condition of the annular barrier, a second opening (i.e., port E) fluidly connected with the second zone 102 through a fluid channel 22 (i.e., page 11:23-32) between (i.e., figs. 1b, 2-4) the tubular metal part 7 and the expandable metal sleeve 8, and a third opening (i.e., port D) fluidly connected with the expandable space 15, wherein the fluid channel 22 has an extension along a circumference of the tubular metal part 7. 
Hazel is silent on the fluid channel has an extension along a circumference of the tubular metal part being at least 5% of the circumference of the tubular metal part. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the fluid channel of Hazel with an extension along a circumference of the tubular metal part being at least 5% of the circumference of the tubular metal part for a predicable performance of the channel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This also applies to claims 8-10 since they directed to ranges.
Re clam 2, the fluid channel 22 is provided by a sheet-shaped wall (i.e., figs.1b-4, 22 forms a sheep-shaped wall) arranged between the tubular metal part and the expandable metal sleeve, and each end (top and bottom) of the sheet-shaped wall is arranged between the tubular metal part 7 and each end of the expandable metal sleeve 8, respectively.
Re claim 3, the wall has a second thickness (bottom) being smaller than the first thickness (stem).
Re claim 4, the wall extends along at least part of the circumference of the tubular metal part 7 and along an axial extension of the tubular metal part 7.
Re claim 5, the fluid channel 22 is provided by a tubular sleeve (i.e., 22 forms a tubular sleeve) having the wall and surrounding (inherent width of the wall at least partially surrounds the tubular metal) the tubular metal part and being arranged within the expandable metal sleeve 8, providing the fluid channel.
Re claim 6, the tubular sleeve is immobile at least after expansion of the expandable metal sleeve (i.e., figs. 1b-4 depict the 22 did not move after the expansion).
Re claim 7, the fluid channel (channel/fluid passage of 22) is arranged between the tubular sleeve (22 structurally forms tubular sleeve) and the tubular metal part 7, and the expandable metal sleeve 8 surrounds the tubular sleeve defining the expandable space between the expandable metal sleeve and the tubular sleeve, and the valve assembly controls (i.e., by utilizing shuttle valve) a pressure in the expandable space.
Re claim 11, the wall has a spacer part (i.e., annular space of the channel) ensuring a distance between an inner face of the wall and an outer face of the tubular metal part 7.
Re claim 12, Hazel is silent on the fluid channel is an annular fluid channel when seen in cross-section perpendicular to the longitudinal extension. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the fluid channel of Hazel to an annular fluid channel when seen in cross-section perpendicular to the longitudinal extension for effective fluid flow, since such a modification would have involved a mere change in the size of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
Hazel further teaches,
Re claim 13,comprising a first connection part 15b connecting the expandable metal sleeve 1 to the tubular metal part 7, the first connection part comprising a first conduit (through 16) fluidly connecting the third opening (i.e., port D) of the valve assembly and the expandable space, and the first connection part comprising a second conduit (through 16) fluidly connecting the second opening (i.e., port E) of the valve assembly and the fluid channel.
Re claim 14, a second connection part 14 connecting the expandable metal sleeve 8 to the tubular metal part 7, the second connection part comprising a third conduit 36 fluidly connecting the fluid channel and the second zone 102.
Re claim 15, a first screen 44 for filtering fluid from the first zone before entering the valve assembly and/or a second screen for filtering fluid from the second zone before entering the valve assembly.
Re claim 16. Downhole system (i.e., fig. 1a) comprising at least one annular barrier according to claim 1 and the well tubular metal structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676